Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-14 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A system for tracking motion of a user, the system comprising: one or more peripherals associated with the user;  5a first camera operable to be mounted upon the user's head; a second camera operable to capture images of the user and the first camera; a first tracking unit operable to determine the position of the one or more peripherals in images captured by the first camera; a second tracking unit operable to determine the position of the first camera and the one 10or more peripherals in images captured by the second camera; a location generating unit operable to identify the location of the one or more peripherals and the first camera in dependence upon the respective determinations by the first and second tracking units; a tracking validation unit operable to compare the locations of at least one peripheral as 15determined using the first and second tracking units and determine whether a difference in the locations exceeds a threshold value; and a location output unit operable to output location information for at least the one or more peripherals as identified by the location generating unit, wherein the location output unit is operable to output location information based upon 20information from the first tracking unit and information from the second tracking unit in varying contributions in dependence upon the difference in compared locations..”
 	Examiner has found prior art in the same field of endeavor in Ackley et al. (US 2019/0054379 A1). Ackley teaches an augmented reality (AR) gaming system of the present description includes 3D 
The system of Ackley does not teach “A system for tracking motion of a user, the system comprising: one or more peripherals associated with the user;  5a first camera operable to be mounted upon the user's head; a second camera operable to capture images of the user and the first camera; a first tracking unit operable to determine the position of the one or more peripherals in images captured by the first camera; a second tracking unit operable to determine the position of the first camera and the one 10or more peripherals in images captured by the second camera; a location generating unit operable to identify the location of the one or more peripherals and the first camera in dependence upon the respective determinations by the first and second tracking units; a tracking validation unit operable to compare the locations of at least one peripheral as 15determined using the first and second tracking units and determine whether a difference in the locations exceeds a threshold value; and a location output unit operable to output location information for at least the one or more peripherals as identified by the location generating unit, wherein the location output unit is operable to output location information based upon 20information from the first tracking unit and information from the second tracking unit in varying contributions in dependence upon the difference in compared locations.” 
Furthermore, claims 1-14 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648